     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 1 of 18



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLESSING AUTO REPAIR, INC. and                 CIVIL ACTION
MARCDER M. GUERRIER,

                  Plaintiffs,
                                               NO.   20-6569
             v.

PENNSYLVANIA STATE POLICE,
ANDREW AVDULLA a/k/a ANDI I.
AVDULLA and THE PHILADELPHIA
PARKING AUTHORITY,

                  Defendants.


                                 MEMORANDUM

Joyner, J.                                                 August, 2021

                                Introduction

     Defendant Philadelphia Parking Authority (“PPA”) moves to

dismiss Plaintiffs’ Amended Complaint in its entirety under Fed.

R. Civ. P. 12(b)(6) for failure to state a claim and to dismiss

Blessing Auto Repair Inc. as a Plaintiff for lacking Article III

standing. We grant Philadelphia Parking Authority’s Motion to

Dismiss.

                          Factual Background

     According to the allegations set forth in the Amended

Complaint, on May 3, 2019, Pennsylvania State Trooper Andrew

Avdulla entered the property of Blessing Auto Repair and

informed Mr. Marcder Guerrier, president of Blessing Auto


                                     1
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 2 of 18




Repair, that his vehicle was being confiscated as part of an

investigation. Pls.’ Am. Compl., Doc. No. 10, at 1-2. Mr.

Guerrier’s vehicle was then towed from Blessing Auto Repair’s

property by the PPA to be impounded. Id. at 2; Pls.’ Resp. in

Opp’n, Doc. No. 14, at 1.

     That same day, Mr. Guerrier paid the $175.00 towing charge

at the impoundment lot but was advised that his vehicle would

not be released to him. Pls.’ Am. Compl., Doc. No. 10, at 2. Mr.

Guerrier alleges that he returned at least two more times to

retrieve his vehicle but was denied each time. Id. Mr. Guerrier

claims he learned that his vehicle was sold in an auction by the

PPA pursuant to a court order and that he did not receive notice

before the sale or proceeds from the sale. Id.

     Plaintiffs Mr. Guerrier and Blessing Auto Repair brought

this civil action against Defendants PPA, Pennsylvania State

Police, and Trooper Avdulla in state court. Id. at 1-2.

Defendant PPA successfully removed the action to federal court

on December 31, 2020. Def.’s Mot. to Dismiss, Doc. No. 11, at 2.

     Plaintiffs brought the following claims against all three

Defendants in an Amended Complaint: conversion under state law

(Count 1); violation of 42 U.S.C. § 1983 (Count 2); civil

conspiracy (Count 3); Fourth Amendment violation (Count 4);

Fifth Amendment violation (Count 5); and Eighth Amendment

violation (Count 6); trespass under state law (Count 7); and a

                                  2
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 3 of 18




claim for punitive damages (Count 8). Id. at 1-2. Defendant PPA

moves to dismiss all claims under Fed. R. Civ. P. 12(b)(6) and

all claims brought by Plaintiff Blessing Auto Repair for lack of

Article III standing under Fed. R. Civ. P. 12(b)(1). Id. at 6.

Plaintiffs responded in opposition (Doc. No. 14).

                         Standard of Review

     A Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) requests

the Court to dismiss claims that fail to assert a basis upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6); Ashcroft

v. Iqbal, 556 U.S. 698, 678 (2009). To survive a Rule 12(b)(6)

Motion to Dismiss, a Plaintiff’s complaint must contain

sufficient factual matter to “state a claim to relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court

accepts all well-pleaded allegations as true, viewing them in

the light most favorable to the Plaintiff. See Id. at 679.

However, legal conclusions are not accepted as true and must be

supported by sufficient factual allegations. Id. at 678-79.

     “To decide a motion to dismiss, courts generally consider

only the allegations in the complaint, exhibits attached to the

complaint, and matters of public record.” Pension Benefit Guar.

Corp. v. White Consol. Indus. Inc., 998 F.2d 1192, 1196 (3d Cir.

1993); Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d

Cir. 2006). In addition, the Court may consider “an undisputedly

                                  3
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 4 of 18




authentic document that the defendant attaches as an exhibit to

a motion to dismiss if the plaintiff’s claims are based on the

document.” Pension Benefit Guar. Corp., 998 F.2d at 1196; Mayer

v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

                              Discussion

Blessing Auto Repair Lacks Standing

     The PPA asserts in their Motion that Blessing Auto Repair

lacks standing as a plaintiff and all claims asserted by them

should be dismissed for lack of subject matter jurisdiction

under Fed. R. Civ. P. 12(b)(1). Def.’s Mot. to Dismiss, Doc. No.

11, at 8.

     A party invoking federal jurisdiction has the burden of

establishing standing by showing the plaintiff suffered an

“injury in fact” or invasion of legally protected interest that

is concrete and particularized, actual or imminent, not

hypothetical, or conjectural. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992). For an injury to be

“particularized,” the plaintiff must be injured personally and

individually by the defendant’s conduct. Cottrell v. Alcon

Labs., 874 F.3d 154, 167 (3d Cir. 2017) (citing Id. at 560);

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). Also,

there must be a causal connection between the injury and the

conduct, and it must be likely that the injury will be redressed

by a favorable decision. Lujan, 504 U.S. 561. Without Article

                                  4
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 5 of 18




III standing, a claim lacks subject matter jurisdiction. Fed. R.

Civ. P. 10(b)(1); Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d

181, 188 (3d Cir. 2006).

     Here, Plaintiffs’ Amended Complaint fails to show that

Blessing Auto Repair suffered a particularized “injury in fact.”

See Lujan, 504 U.S. at 561. The PPA asserts that Plaintiffs’

Amended Complaint fails to allege how Blessing Auto Repair’s

legal rights were personally implicated by the impoundment and

sale of the vehicle. Def.’s Mem. in Supp., Doc. No. 11, at 21.

While the complaint does sufficiently allege how Mr. Guerrier’s

legal rights were individually impacted, Plaintiffs fail to

plead sufficient factual allegations that Blessing Auto Repair’s

legal rights were individually and personally impacted by

Defendants’ conduct. See Cottrell, 874 F.3d at 167. Plaintiffs

assert their claims collectively throughout the Amended

Complaint. The only connection plead between Defendants’ conduct

and Blessing Auto Repair is that Mr. Guerrier’s vehicle was

parked on Blessing Auto Repair’s parking lot when seized by

Pennsylvania State Police and that Mr. Guerrier is the president

of Blessing Auto Repair. Pls.’ Am. Comp., Doc. No. 10, at 1.

Plaintiffs repeat conclusory statements throughout the Amended

Complaint that Blessing Auto Repair’s injuries include “loss of

quiet enjoyment of the business premises free of unwarranted

entry . . . [causing] embarrassment and humiliation . . . and

                                  5
      Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 6 of 18




damage to their business and business reputation”. Id. at 3.

Plaintiffs argue in their Response to PPA’s Motion that these

statements establish Blessing Auto Repair’s standing. Pls.’ Mem.

in Supp., Doc. No. 14, at 18. However, these statements do not

sufficiently explain how Defendants’ conduct injured Blessing

Auto Repair’s business or how Blessing Auto Repair suffered a

particularized and individual injury separate from Mr.

Guerrier’s particularized injuries. Conclusory statements

without sufficient factual support are not enough to establish

Blessing Auto Repair’s standing as a Plaintiff. Iqbal, 556 U.S.

at 678-79. Therefore, Blessing Auto Repair lacks standing for

failing to assert a particularized claim in the Amended

Complaint and we dismiss Blessing Auto Repair as a Plaintiff.

Plaintiffs’ Fourth Amendment Claim Is Dismissed

      Under Count 4, Plaintiffs claim all Defendants violated

their Fourth Amendment protection against unreasonable searches

and seizures when seizing and selling Mr. Guerrier’s vehicle.

Pls.’ Am. Comp., Doc. No. 10, at 6. The PPA argues this claim is

inappropriately brought against them because, as Plaintiffs

concede in their Amended Complaint, Commonwealth Defendants

directed the seizure of the vehicle and turned the vehicle over

to the PPA. Id. at 2; Def.’s Mem. in Supp., Doc. No. 11, at 10-

11.



                                   6
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 7 of 18




     A parking authority towing a vehicle is not itself a

constitutional violation. Sheller v. City of Philadelphia, No.

11-2371, 2012 U.S. Dist. LEXIS 144240, at *13, n.2 (E.D. Pa.

Oct. 2, 2012) (citing Mays v. Scranton City Police Dep’t, 503 F.

Supp. 1255, 1264 (M.D. Pa. 1980) and dismissing a Fourth

Amendment claim by reasoning that Plaintiffs failed to allege

facts sufficient to support a claim for a Fourth Amendment

violation). It is not unreasonable for a Parking Authority to

tow and impound vehicles at the direction of police, under

municipality code, or warrant. See Berger v. Phila. Parking

Auth., 413 F. Supp. 3d 412, 418-19 (E.D. Pa. 2019) (reasoning

that the Parking Authority did not violate the Fourth Amendment

because impounding the plaintiff’s vehicle for delinquent

parking tickets was authorized under Pennsylvania Law and the

Philadelphia Traffic Code); Mawson v. Pittston City Police

Dep’t, No. 3:16-CV-00400, 2017 U.S. Dist. LEXIS 8953, at *24

(M.D. Pa. Jan. 20, 2017) (citing United States v. Place, 462

U.S. 696, 701 (1983) to reason that seizing personal property is

not per se unreasonable if it occurs pursuant to a warrant);

Place, 462 U.S. at 701 (reasoning a seizure may be reasonable

without a warrant if there is a compelling government interest

justifying the seizure and the extent of intrusion affected by

the seizure is not disproportionate); South Dakota v. Opperman,

428 U.S. 364, 368 (1976) (“police often reasonably seize

                                  7
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 8 of 18




automobiles”). If the decision to seize and tow the vehicle is

improper, the controversy is between city law enforcement and

the vehicle owner. Mays, 503 F. Supp. at 1264. The important

question is who caused the alleged violation. Sheller, No. 11-

2371, 2021 U.S. Dist. LEXIS 144240, at *15 (citing Addante v.

Village Elmwood Park, 541 F. Supp. 497, 498 (N.D. Ill. 1982)).

     Here, Plaintiffs did not sufficiently plead a Fourth

Amendment claim against the PPA. Plaintiffs assert in their

complaint that the Pennsylvania State Police seized the vehicle

and ordered it to be removed from Mr. Guerrier’s property

pursuant to an investigation. Pls.’ Am. Compl., Doc. No. 10, at

2. The PPA acted under the instruction of the Pennsylvania State

Police to remove Mr. Guerrier’s vehicle and impound it. Def.’s

Mem. in Supp., Doc. No. 11, at 10. Further, the PPA has the

authority to remove and seize a vehicle under the Philadelphia

Traffic Code § 12-2405(1) which authorizes towing vehicles, and

title 75 of the Pennsylvania Motor Vehicle Code §§ 6309-6310,

which authorizes impounding vehicles. Id. Regardless of whether

the Pennsylvania State Police made an improper decision to seize

the vehicle, Plaintiffs did not sufficiently plead how the PPA,

rather than the police, allegedly violated the Fourth Amendment

by improperly seizing the vehicle. Sheller, No. 11-2371, 2021

U.S. Dist. LEXIS 144240, at *15 (citing Addante, 541 F. Supp. at



                                  8
      Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 9 of 18




498). Therefore, Plaintiffs failed to state a Fourth Amendment

claim against the PPA and we dismiss Count 4 against the PPA.

Plaintiffs’ Fifth Amendment Claims Are Dismissed

      Under Count 5, Plaintiffs claim all Defendants violated

their Fifth Amendment due process rights. Pls.’ Am. Comp., Doc.

No. 10, at 7. Defendant PPA asserts that they afforded

Plaintiffs all process due under the Philadelphia Traffic Code.

Def.’s Mot. to Dismiss, Doc. No. 11, at 7. For this reason, the

PPA asks the Court to dismiss Plaintiffs’ due process claims

under Count 2, a Section 1983 claim, and Count 5, a Fifth

Amendment violation claim. Def.’s Mem. in Supp., Doc. No. 11, at

17.

      The Philadelphia Traffic Code satisfies procedural due

process requirements under the Constitution and Pennsylvania

Constitution by providing adequate notice and the opportunity to

be heard. See King v. City of Phila., 645 Fed. App’x 170, 111

(3d Cir. 2016) (citing Kovler v. Bureau of Admin. Adjudication,

6 A.3d 1060, 1062-64 (Pa. Commw. 2010) to reason a plaintiff was

not deprived of adequate due process for traffic ticket

enforcement and adjudication); Ke v. Phila. Parking Auth., 831

Fed. App’x. 621 (3d Cir. 2020) (finding a plaintiff failed to

state a due process claim because a notice on his windshield and

the opportunity to contest the fine at a post-deprivation

hearing was adequate due process); Berger, 413 F. Supp 3d at 419

                                   9
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 10 of 18




(finding the Philadelphia Parking Authority provided many

opportunities for the plaintiff to challenge the towing and

ample due process before and after selling his vehicle).

Philadelphia Traffic Code § 12-2405(1) and 75 P.S. §§ 6309-6310,

requires mailed notice to registered owners “indicating the

place the vehicle has been removed, the reason for its removal

and impounding, the applicable fees, and the possibility that

the vehicle will be sold in a public auction if not reclaimed

within fifteen (15) days of issuance of notice.” Traffic Code §

12-2405(1); Def.’s Mot. to Dismiss, Doc. No. 11, at 3-4. Traffic

Code § 12-2406(10)(b) authorizes public auction of impounded

vehicles pursuant to court orders. Proceeds from the sale are

first applied to all fines and costs and then can be claimed by

the owner within one year or will be forfeited to the City. 75

Pa. C.S. § 6310(e); Philadelphia President Judge General Court

Regulation 96-1. Procedural due process does not require actual

notice but notice that is reasonably certain to inform the

interested parties. HVT, Inc. v. Twp. Of Bloomfield, No. 19-CV-

20707, 2020 U.S. Dist. LEXIS 60736, at *5 (D.C. N.J. Apr. 7,

2020) (citing Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.

306, 314-15 (1950)).

     Here, Plaintiffs claim they did not receive actual notice

of the vehicle’s delivery to the PPA or the decision to sell the

vehicle until after the vehicle was already sold. Pls.’ Am.

                                   10
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 11 of 18




Comp., Doc. No. 10, at 7. The PPA argues in their Motion that

multiple notices were mailed to Mr. Guerrier including the PPA’s

Petition to obtain a Court Order authorizing the auction of

several impounded vehicles, two notices addressed to Mr.

Guerrier, a Court Order authorizing the sale and extinguishing

his title, and a Notice of Entry of Final Order. Def.’s Mot. to

Dismiss, Doc. No. 11, at 5-6. They also assert that the auction

was advertised in the Philadelphia Tribune newspaper. Id. at 6.

Plaintiffs’ assert they never received these notices. Pls.’

Resp. in Opp’n., Doc. No. 14, at 3. These documents are attached

to PPA’s Motion as exhibits. We can consider these documents

because they are a matter of public record. Pension Benefit

Guar. Corp., 998 F.2d at 1196; Buck, 452 F.3d at 260. Even if

Mr. Guerrier did not receive the mailed notices until after his

vehicle was sold, he was still afforded due process because

public notice is sufficient. See Mullane, 339 U.S. at 314-15;

King, 654 Fed. App’x. at 111 (reasoning that the PPA’s

“allegedly incorrect reading or improper enforcement of certain

parking prohibitions” did not deprive the plaintiff of due

process); Tate v. District of Columbia, 627 F.3d 904, 908 (D.C.

Cir. 2010) (reasoning that allegedly “misstating the auction

date or violat[ing] its own statutory notice requirement” did

not deprive the plaintiff of Fifth Amendment due process).



                                   11
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 12 of 18




     Plaintiffs also claim their due process rights were

violated when Mr. Guerrier did not receive proceeds from the

sale. Def.’s Mot. to Dismiss, Doc. No. 11, at 6. Plaintiffs do

not provide sufficient factual allegations in support of this

claim in their Amended Complaint. Under 75 Pa. C.S. § 6310(e),

Mr. Guerrier could collect the net proceeds within one year

before it would be forfeited to the City. There are no facts

alleged indicating that Mr. Guerrier attempted to collect the

proceeds within one year. Even if Mr. Guerrier did not know he

could collect net proceeds, ignorance of the Traffic Code does

not establish a valid due process claim. See United States v.

Budd, 144 U.S. 154, 163 (1892) (“every man is presumed to know

the law”). Therefore, Plaintiffs failed to sufficiently allege

that they were deprived due process rights under the Fifth

Amendment, and we dismiss Counts 2 and 5.

Plaintiffs’ Eighth Amendment Claims Are Dismissed

     Under Count 6, Plaintiffs claim all Defendants violated the

Eighth Amendment’s excessive fines and punishment provision when

confiscating and selling Plaintiff’s vehicle. Pls.’ Am. Comp.,

Doc. No. 10, at 8. The PPA argues in their Motion that

Plaintiffs failed to state an Eighth Amendment claim because Mr.

Guerrier was entitled to recover net proceeds from the sale

under the Traffic Code and the deductions were not excessive.

Def.’s Mem. in Supp., Doc. No. 11, at 17-18. Plaintiffs’ assert

                                   12
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 13 of 18




in their Response that the fees taken from the sale are

disproportionate to their legal purpose, but do not assert this

in their Amended Complaint. Pls.’ Mem. in Supp., Doc. No. 14, at

14-15. The PPA requests the Court dismiss Count 2, a Section

1983 claim, and Count 6, the Eighth Amendment violation claim.

Def.’s Mem. in Supp., Doc. No. 11, at 19.

     Courts find that impounding and selling a vehicle is not an

excessive fine or punishment and does not amount to an Eighth

Amendment violation. Barrett v. City of Allentown, 152 F.R.D.

50, 55 (E.D. Pa. 1993) (reasoning that “the towing of an

automobile hardly constitutes cruel and unusual punishment”);

Berger, 413 F. Supp. 3d. at 420-21 (reasoning the impoundment

and sale of Plaintiff’s vehicle due to unpaid parking tickets

was not excessive and did not violate the Eighth Amendment).

Further, courts find in similar situations that providing owners

with the ability to claim net proceeds from a sale further

weighs against an Eighth Amendment claim. Id. at 421 (reasoning

the plaintiff was entitled to net proceeds after satisfying the

parking tickets and fees).

     Here, Plaintiffs fail to sufficiently plead an Eighth

Amendment claim against the PPA. Plaintiffs fail to plead with

particularity in their Amended Complaint how the PPA violated

their Eighth Amendment rights when selling the vehicle and

deducting fees from the proceeds. The PPA acted within its

                                   13
        Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 14 of 18




authority to impound and sell a vehicle to satisfy unpaid fees.

Def.’s Mot. to Dismiss, Doc. No. 11, at 4; Berger, 413 F. Supp.

3d. at 420-21. Further, the PPA did not excessively fine Mr.

Guerrier when deducting storage and towing fees from the auction

proceeds and affording Mr. Guerrier the opportunity to claim the

remaining $2,355.05 within one year as provided by the Traffic

Code. Def.’s Mot. to Dismiss, Doc. No. 11, at 6; see also

Berger, 413 F. Supp. 3d. at 421. Therefore, Plaintiffs failed to

state an Eighth Amendment claim against the PPA and we dismiss

Counts 2 and 6.

Plaintiffs’ State Law Claims Are Dismissed

     The PPA requests all state law claims against them be

dismissed because they are immune from state tort claims in

Counts 1, 3, and 7 and for lack of jurisdiction because there

are no valid federal law claims allowing the exercise of

supplemental jurisdiction. Def.’s Mot. to Dismiss, Doc. No. 11,

at 7.

     The Pennsylvania Political Subdivisions Tort Claims Act

provides local governmental agencies and their employees

immunity “from claims for damages based on an injury to a

person, subject to general exceptions.” 42 Pa. C.S. §§ 8541,

8545; Simpson v. Phila. Sheriff’s Off., 351 F. Supp. 3d 919, 925

(E.D. Pa. 2019). Exceptions to immunity include a cause of

action grounded in negligence that is within eight of the

                                      14
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 15 of 18




following categories under 42 Pa. C.S. § 8542(b): (1) operation

of a motor vehicle; (2) care, custody, and control of personal

property; (3) care, custody, and control of real property, or

(4) care, custody, and control of animals; (5) trees, traffic

controls, and street lighting; (6) utility service facilities;

(7) streets; and (8) sidewalks. 42 Pa. C.S. 8542(b).

     Here, the PPA is immune from the Plaintiffs’ intentional

tort claims for conversion, civil conspiracy, and trespass under

the Tort Claims Act. See The Choice Is Yours, Inc. v. The Choice

Is Yours, No. 2:14-cv-01804, 2015 U.S. Dist. LEXIS 127362, at

*24 (E.D. Pa. Sept. 21, 2015) (finding that various intentional

tort claims, including civil conspiracy, brought against the

City of Philadelphia are barred by the Tort Claims Act).

Plaintiffs’ do not plead negligence for their tort claims, nor

do the claims apply within any of the categories for exceptions

to immunity. See Simpson, 351 F. Supp. 3d at 925-26 (dismissing

a negligence claim because the plaintiff failed to allege that a

Sheriff personally operated the vehicle that caused the injury,

for the claim to fall within the “[negligent] operation of a

motor vehicle” exception to preclude immunity). Plaintiffs

assert in their Response that the personal property exception

applies. Pls.’ Resp. in Opp’n, Doc. No. 14, at 8. However, Mr.

Guerrier’s vehicle did not cause the alleged injuries. Urella v.

Pa. State Troopers Ass’n, 628 F. Supp. 2d. 600, 606 (E.D. Pa.

                                   15
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 16 of 18




2008) (“the personal property exception may only be applied to

those cases where the property itself is alleged to cause the

injury”). As PPA asserts, the claims are “alleged violations to

Plaintiffs’ constitutional rights.” Def.’s Mem. in Supp., Doc.

No. 11, at 20. Therefore, PPA is immune under the Tort Claims

Act and we dismiss Counts 1, 3, and 7 for failure to state

claims.

     Even if the PPA were not to benefit from governmental

immunity and all federal claims against them are dismissed, this

Court would still have jurisdiction to hear the state law

claims. Count 4 against Commonwealth Defendants, a Fourth

Amendment claim, has not been dismissed. Therefore, under

supplemental jurisdiction, this Court could still hear the state

law claims if the PPA were not immune. 28 U.S.C. § 1367(a).

Nevertheless, we dismiss all state law claims under Counts 1, 3,

and 7, against the PPA due to their governmental immunity.

Plaintiffs’ Punitive Damages Claim Is Dismissed

     Under Count 8, Plaintiffs request punitive damages against

all Defendants. Pls.’ Am. Comp., Doc. No. 10, at 10. The PPA

argues in their Motion that punitive damages are not available

against government entities under Section 1983 and Pennsylvania

law for torts. Def.’s Mot. to Dismiss, Doc. No. 11, at 7.

     Government agencies and municipalities are generally immune

from punitive damages. Bolden v. Southeastern Pa. Transp. Auth.,

                                   16
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 17 of 18




953 F.2d 807, 829, 831 (3d Cir. 1991) (following City of Newport

v. Fact Concerts, Inc., 453 U.S. 247 (1981) to find that SEPTA

is immune from punitive damages under Section 1983); Feingold v.

SEPTA, 512 Pa. 567, 579 (1986) (“government agencies have been

exempt from the imposition of punitive damages”). Punitive

damages are also not available against state agencies under

Pennsylvania law. E-Z Parks, Inc. v. Philadelphia Parking

Authority, 110 Pa. Commw. 629, n.3 (Pa. Commw. Ct. 1987) (noting

that “local agencies cannot be held liable for punitive damages”

when affirming dismissal of claims against Philadelphia Parking

Authority).

     Here, the PPA is barred from claims for punitive damages.

Plaintiffs concede that PPA is a state governmental entity.

Pls.’ Am. Comp., Doc. No. 10, at 1. As a governmental entity,

PPA benefits from federal and Pennsylvania laws barring their

liability for punitive damages. See Feingold, 512 Pa. at 581

(finding that because SEPTA is a Commonwealth agency, punitive

damages would be inappropriate). Therefore, we dismiss Count 8.

                              Conclusion

     We grant the Philadelphia Parking Authority’s Motion to

Dismiss the Amended Complaint. Blessing Auto Repair lacks

standing to sue and is dismissed as a plaintiff. Plaintiffs

failed to state claims for their Section 1983, Fourth Amendment,

Fifth Amendment, Eighth Amendment, and punitive damages claims.

                                   17
     Case 2:20-cv-06569-MSG Document 21 Filed 08/05/21 Page 18 of 18




Additionally, the PPA is immune from suit for the state law

claims of civil conspiracy, conversion, and trespass.




                                   18
